Exhibit 99.10 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement (Form F-10 No. 333-173007) of Sprott Physical Gold Trust (the "Trust") of our reports dated March 30, 2012, with respect to the financial statements of the Trust and the effectiveness of internal control over financial reporting included in this Annual Report (Form 40-F) of the Trust for the year ended December 31, 2011. /s/ Ernst & Young LLP Chartered Accountants Licensed Public Accounts Toronto, Canada March 30, 2012
